1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 KYLE J. MARTIN,

 8          Petitioner-Appellant,

 9 v.                                                                           NO. 31,123

10 SHONNA L. HERRING,

11          Respondent-Appellee.


12 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
13 Ralph D. Shamas, District Judge

14 Kyle J. Martin
15 Roswell, NM

16 Pro Se Appellant

17 Kraft & Hunter LLP
18 Dustin K. Hunter
19 Roswell, NM

20 for Appellee


21                                 MEMORANDUM OPINION

22 WECHSLER, Judge.
 1        Father appeals the district court’s order awarding attorney fees and a witness

 2 fee to Mother. We proposed to affirm in part and reverse in part in a calendar notice.

 3 We have received no memorandum in opposition to our calendar notice and the time

 4 for doing so has passed. See Frick v. Veazey, 116 N.M. 246, 247, 861 P.2d 287, 288

 5 (Ct. App. 1993) (“Failure to file a memorandum in opposition constitutes acceptance

 6 of the disposition proposed in the calendar notice.”). We therefore affirm the

 7 judgment for attorney fees in favor of Mother, we reverse the award of a witness fee

 8 to Mother, and we direct the district court to adjust the judgment accordingly.

 9        IT IS SO ORDERED.



10                                         ___________________________________
11                                         JAMES J. WECHSLER, Judge

12 WE CONCUR:



13 __________________________________
14 MICHAEL D. BUSTAMANTE, Judge



15 __________________________________
16 TIMOTHY L. GARCIA, Judge




                                             2